tax exempt government entities division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail code dal dallas texas 501-dollar_figure date release number release date legend org - organization name xx - date address - address org address ae taxpayer_identification_number form tax years ended person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dating from october 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax periods shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted or unless an examiner’s report for income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns the time fixed by law that you have to file a petition in a united_states court the taxpayer you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistaiive is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend advocaie can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate ati one if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations covet nes division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx 501-dollar_figure legend org - organization name xx - date address - address org address date employer_identification_number person to contact id number contact numbers telephone fax certified mail - return receipt requested dear in a determination_letter dated march 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that you are therefore required to file form s u s_corporation tax_return for the year s ended december 20xx 20xx and 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 name of taxpayer org ein legend org - organization name co-2 co-3 - ein - ein xx - date state - state cco- g companies issues whether this exempt organization’s eo activities permit it to continue to be exempt under sec_501 facts org hereinafter org was formed with the filing of articles of incorporation with the state corporation commission on march 19xx org is a subsidiary of the co-1 and received its letter of exemption under sec_501 with an effective date of march 19xx the purpose of the organization stated in the original articles of incorporation are a to unite those engaged in the recognized branches of the real_estate profession in this community for the purpose of exerting the beneficial influence upon the piofession and related interests b to promote and maintain high standards of conduct in the real_estate profession as expressed in the code of ethics of the co-2 c to provide a unified medium for real_estate owners and those engaged in the real_estate profession whereby they may be safe guarded and advanced d to further the interest of home and other real_property ownership e to unite those engaged in the real_estate profession in this community with a co-1 and the co-2 thereby furthering their own objectives throughout the state and nation and obtaining the benefits and privileges of membership therein f to designate for the benefit of the public those individuals within its jurisdiction authorized to use the term realtor and realtor associates as licensed prescribed and controlled by the co-2 org articles of incorporation also contains the following article xviii - multiple listing form 886-a cev department of the treasury - internal_revenue_service page -1- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit yeat period ended 20xx12 the co-3 shall maintain for_the_use_of it members a multiple listing service which shall be a lawful corporation of the state of state all the stock of which shall be - owned by the co-3 sec_2 purpose a multiple listing service is a means by which authorized participants make blanket unilateral offers of compensation to other participants acting as subagents buyer agents or in other agency or nonagency capacities defined by law by which disseminated to enable authorized participants to prepare appraisals analyses and other valuations of real_property for bona_fide clients_and_customers by which participants engaging in real_estate appraisal contribute to common databases and is a facility for the orderly correlation and dissemination of listing information so participants may better serve their clients and the public entitlement to compensation is determined by the cooperating broker's performance as a procuring cause of the sale or lease amended xx the activity pertinent to this discussion is the level of activities devoted to the multiple listing services hereinafter mls provided to the members of the association there are six classes of members only licensed real_estate agents brokers and realtors can list property for sale on the mls and see sold information within the database org maintains a committee on its board that is dedicated to the mls program the organization generated more income from the mls than from it membership dues a prior examination of the org books_and_records by the internal_revenue_service tax exempt government entities exempt_organization division in calendar_year 20xx resulted in the organization being issued an advisory letter the advisory issued cautioned the organization on the impact of its exempt status with regard to the level of non-exempt activities the organization prepared and filed form 990-t for the tax_year ending december 20xx to report all unrelated_business_income the 20xx form 990-ez states that the organization’s primary purpose is org information from the eo 20xx form 990-ez revenue source form 990-ez - 20xx fees from exempt_activities membership dues and assessments investment_income dollar_figure dollar_figure dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 name of taxpayer org ein special events gross revenue ubi gross_receipts dollar_figure dollar_figure dollar_figuredollar_figure membership support program service revenue l cccccccesceeeeeeeeeeeeneeeeeeees dollar_figure membership dues and assessment cceceeceeneeeeeeees dollar_figure total cccccccscesceecscsceencetsesesecneussecennenceescucntessecees dollar_figuredollar_figure of membership support dollar_figure dollar_figure non-membership support os ee cence eee eee ee ane eaeaeaeeees dollar_figure investment_income special events gross revenue cc ccc eseeeeesssteteeeeeeees dollar_figure total ccccccecsecsscsessesncaecnecuscescecsercerecceseceecseceecsensees dollar_figuredollar_figure of non-membership support dollar_figure dollar_figure ce dollar_figuredollar_figure ccc ccc cee eee total gross_receipts dollar_figuredollar_figure ubi of gross_receipts dollar_figure dollar_figure annual operational activity report disclosed the following operational hours dedicated to the association operational hours dedicated to the mls program total annual operational hours percentage of non-exempt activity percentage of exempt activity big_number big_number law in sec_501 of the code it defines business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual in sec_1_501_c_6_-1 of the regulations it provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for form 886-a cev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx12 profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self sustaining is not a business league sec_1_513-1 of the regulations provides that the term trade_or_business for purposes of sec_513 of the code has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or services in sec_1_513-1 d of the regulations in defining unrelated_trade_or_business provides that where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business in revrul_56_65 it states that a local organization whose principle activity consists of furnishing particular information and specialized individual services to its individual members through publications and other means is performing particular services for individual persons such an eo is therefore not entitled to exemption under sec_501 revrul_68_264 defines a particular service for the purposes of sec_501 of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses in revrul_59_234 it states the purpose of a multiple listing service is a to assist members of the board in rendering better services to the public by creating a broader and more active market for real_estate b to stimulate and facilitate the transaction of business between members of the board through cooperation and exchange of exclusive listings c to provide a medium through which real_estate may be merchandised more efficiently and expeditiously to the advantage of both buyer and seller and d to encourage realtors to uphold high standards of business practice and to further educate them in adhering to the principles of realtor’s code of ethics revrul_73_411 states trade associations or business_leagues under sec_501 are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry revrul_81_175 defines the term particular services for the purposes of sec_501 of the code as acting in a manner which provides an economy ora convenience for members in the operation of their own businesses form 886-a crev department of the treasury - internal_revenue_service page -4- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx12 in 90_f2d_47 c a date exemption from petitioner from taxation must be denied on the ground that the purpose to engage in a business of a kind ordinarily carried on for profit is not incidental to a main or principal purpose but is in fact a principal or main purpose in 283_fsupp_1013 d c tenn date the district_court bailey brown chief_judge held that unincorporated association engaged in regular business of providing as one of its two main purposes and as substantial part of its total activity majority of its members with individual services of kind ordinarily carried on for profit was not a ‘business league’ entitled to tax exempt status in 69_tc_53 the court held that an organization did not qualify as a tax-exempt business league because it both engaged in a regular business of a kind ordinarily carried on for profit and its activities were directed to the performance of particular services for individual members in 699_f2d_167 c a n c date we must conclude that the association's insurance service primarily advances the interests of participating members and so it is not related to its charitable purpose the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number of exempt purposes 326_us_279 90_led_67 66's ct am campaign acad v commissioner 92_tc_1056 19xx taxpayer’s position org agrees that it is not entitled to exemption under sec_501 because its primary purpose is the daily operations of the multiple listing services mls in which of the organization’s activities are devoted too government’s position org provides professional development research and exchange of information among its members org's book and records demonstrates the multiple listing services primarily advances the interests of participating members and so it is not related to its exempt_purpose form 886-a crev department of the treasury - internal_revenue_service ae page -5- form 886a department of the treasury - internal_revenue_service name of taxpayer org ein 20xx12 explanation of items schedule no or exhibit year period ended in order to qualify for exemption as a business league under reg sec_1_501_c_6_-1 an exempt_organization must meet all of tests persons having a common business_interest whose purpose is to promote the common business_interest not organized for profit that does not engage in a business ordinarily conducted for profit whose activities are directed at improvement of one or more lines of business as distinguished from the performance of particular services of the same general class as a chamber of commerce or a board_of trade a review of the org books_and_records indicates the association fail test and under reg sec_1_501_c_6_-1 org fails test - persons having a common business_interest revrul_81_175 defines the term particular services for the purposes of sec_501 of the code as acting in a manner which provides an economy or a convenience for members in the operation of their own businesses a review of the org books and record indicates its primary activity is operating a multiple listing service for its members which is not a common business_interest but rather providing a convenience to members in the operation of their own businesses and thus performing particular services for members org fails test - not being engaged in a business ordinarily carried on for profit the mls is a database of homes for sale real_estate agents use the mls to find homes for buyers that they represent listing a home on the mls notifies all local brokers that the home is for sale if an agent other than the listing agent sees a listing and brings a buyer the listing agent must pay the buyer’s agent a commission if the buyer accepts the offer the commission is negotiated on an agent by agent basis services to members are an activity ordinarily conducted for profit these services are of the same character of services provided by real_estate firms the membership dues may be construed as being of the same character as that of a professional charging a retainer fee against which future services are applied org fails test whose activities are directed at improvement of one or more lines of business as distinguished from the performance of particular services revrul_81_175 defines the term particular services for the purposes of sec_501 of the code as acting in a manner which provides an economy or a convenience for members in the operation of their own businesses org’s primary activity is providing member with a medium through which real_estate may be merchandised more efficiently and expeditiously to the advantage of both buyer and seller operation of the mls provides a convenience to members in the operation of their own businesses and thus is performing particular services for the members form 886-ackev page -6- department of the treasury - internal_revenue_service name of taxpayer org ein form_8 a department of the treasury - internal_revenue_service _ explanation of items schedule no or exhibit year period ended 20xx12 in 326_us_279 90_led_67 66_sct_112 and am campaign acad v commissioner 92_tc_1056 19xx it is stated that the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number of exempt purposes in 69_tc_53 the court held that an organization did not qualify as a tax-exempt business league because it both engaged in a regular business of a kind ordinarily carried on for profit and its activities were directed to the performance of particular services for individual members the primary activity of providing a multiple listing services to members is an activity ordinarily carried on for profit and therefore is nonexempt the eo’s primary activity is one involving providing particular services to individual members in providing member with a medium through which real_estate may be merchandised more efficiently and expeditiously to the advantage of both buyer and seller which conflicts with the eo’s tax-exempt status revrul_56_65 states that a local organization whose principle activity consists of furnishing particular information and specialized individual services to its individual members through publications and other means is performing particular services for individual persons such an eo is therefore not entitled to exemption under sec_501 the subject eo’s principle activity consists of furnishing particular and specialized individual services to its individual members through response to individual requests for human resource information specific to the individual member the eo is therefore performing particular services for individual persons this organization fails three of the six tests under sec_1_501_c_6_-1 and as a result is not entitled to remain exempt the organization engages in primary nonexempt activities involving activities normally conducted for profit and performs particular services for members conclusion based on the foregoing reasons org does not qualify for exemption under sec_501 and its tax exempt status should be revoked effective january 20xx form 886-a cev department of the treasury - internal_revenue_service page -7-
